Exhibit 10.4

UNIFIRST CORPORATION AND SUBSIDIARIES

 

Modification No. 3

Dated as of September 13, 2006

to

Amended and Restated Revolving Credit Agreement

Dated as of June 14, 2004

 

This MODIFICATION NO. 3 (“Modification No. 3”), dated as of September 13, 2006
(the “Modification Effective Date”), to the Amended and Restated Revolving
Credit Agreement, dated as of June 14, 2004 (as amended from time to time, the
“Agreement”), is by and among UNIFIRST CORPORATION, UNITECH SERVICES GROUP,
INC., UNIFIRST CANADA LTD., UNIFIRST HOLDINGS, L.P., UONE CORPORATION, UTWO
CORPORATION, RC AIR, LLC, UNIFIRST-FIRST AID CORPORATION, (collectively, the
“Borrowers”), BANK OF AMERICA, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A., SOVEREIGN BANK, BANKNORTH, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION (collectively, the “Banks”), BANK OF AMERICA, N.A., in the
capacity of Administrative Agent for the Banks (the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A. in the capacity of Syndication Agent, HSBC BANK USA,
NATIONAL ASSOCIATION in the capacity of Documentation Agent, WACHOVIA BANK,
NATIONAL ASSOCIATION in the capacity of Managing Agent, BANKNORTH, N.A. in the
capacity of Managing Agent and BANC OF AMERICA SECURITIES LLC, in the capacity
of Arranger.

 

W I T N E S S E T H :

WHEREAS, the Borrowers, the Administrative Agent and the Banks have entered into
the Agreement pursuant to which the Banks have, on the terms and subject to the
conditions stated therein, made certain loans to the Borrowers as contemplated
thereby; and

WHEREAS, the Borrowers, the Administrative Agent and the Banks desire to amend
the Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 



 

Section 1. Definitions

All capitalized terms used herein which are defined in the Agreement shall have
the same meanings herein as therein, except as otherwise specifically provided
herein.

 

Section 2. Modification of the Agreement

 

(a)

Section 1.1.28(a) is hereby amended and restated to read as follows:

 

“1.1.28(a) ‘EBITDA’ means, for any period the EBIT of the Borrowers and their
Subsidiaries for such period, plus depreciation and amortization expense of the
Borrowers and their Subsidiaries for such period and any non-cash accretion
expense relating to SFAS 143 for such period. If during any period for which
EBITDA is being determined, any Borrower has acquired or disposed of a
Subsidiary or substantially all of the assets of a Subsidiary, EBITDA for such
period shall be determined to include or exclude, as the case may be, the actual
historical results of such Subsidiary or such assets on a pro forma basis.’”

 

 

(b)

Section 1.1.61 is hereby amended and restated to read as follows:

 

“1.1.61 ‘Revolving Credit Loans’ means, collectively, the loans (including
Swingline Loans) up to a maximum aggregate principal amount of $225,000,000 made
or to be made to the Borrowers by the Banks pursuant to this Agreement and
subject to the limitations contained herein. The joint and several obligations
of the Borrowers to repay the principal of the Revolving Credit Loans shall be
evidenced by the Revolving Credit Notes. The amount of the Revolving Credit
Loans may be decreased pursuant to Section 2.3 or increased pursuant to Section
2.6.”

 

 

(c)

Section 1.1.62 is hereby amended and restated to read as follows:

 

“1.1.62 ‘Revolving Credit Maturity Date’ means September 13, 2011, or such
earlier date as provided herein.”

 

 

(d)

Section 1.1.63 is hereby amended and restated to read as follows:

 

“1.1.63 ‘Revolving Credit Maximum” means $225,000,000, as the same may be
increased pursuant to Section 2.6.”

 

 

(e)

Section 1.1.68(a) is hereby amended and restated to read as follows:

 

“1.1.68(a) ‘Senior Notes” means the senior notes issued by UniFirst and the
other Borrowers pursuant to the Note Purchase Agreement in an amount to be
outstanding of $75,000,000 as of September 13, 2006, and the additional senior
notes to be issued as of September 14, 2006 by UniFirst and the other Borrowers
in an amount of $100,000,000, which shall rank pari passu with the Revolving



Credit Loans and all other senior unsecured Indebtedness of the Borrowers and
any of their Subsidiaries.”

 

(f)     Section 2.2.2(i) is hereby amended by deleting therefrom the reference
to “$15,000,000” and by inserting in place thereof the following: “$25,000,000”.

 

(g)       Section 2.5.2 is hereby amended by deleting the table therefrom and
inserting the following in lieu thereof:

 

Funded Debt Ratio

 

Commitment Fee

Greater than or equal to 2.50 to 1.00

0.175%

Less than 2.50 to 1.00 but equal to or greater than 2.00 to 1.00

0.125%

Less than 2.00 to 1.00 but equal to or greater than 1.00 to 1.00

0.100%

Less than 1.00 to 1.00

0.090%

 

(h)       Section 2.5.9 is hereby amended by deleting the table therefrom and
inserting the following in lieu thereof:

 

Funded Debt Ratio

 

Applicable Eurodollar Rate Margin

Greater than or equal to 2.50 to 1.00

0.750%

Less than 2.50 to 1.00 but equal to or greater than 2.00 to 1.00

0.625%

Less than 2.00 to 1.00 but equal to or greater than 1.00 to 1.00

0.500%

Less than 1.00 to 1.00

0.375%

 

 

(i)

A new Section 2.6 is hereby added to the Agreement to read as follows:

 

“2.6. Increase in Revolving Credit Commitment.

 

2.6.1 Request for Increase. Provided (i) there exists neither an Event of
Default nor any condition which would, with notice or the lapse of time, or
both, constitute an Event of Default, (ii) the Borrowers have delivered to the
Administrative Agent evidence that the increase contemplated by this Section 2.6
has been duly authorized by all necessary corporate action, and (iii) the
Borrowers have delivered to the Administrative Agent a legal opinion of in-house
or special counsel with respect to the due authorization of the increase
contemplated by this Section 2.6, then, upon notice to the Administrative Agent
(which shall promptly notify the Banks), the Borrowers may from time to time
request an increase in the Revolving Credit Commitments by an amount not
exceeding $100,000,000 in the aggregate for all such requests. At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period



within which each Bank is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Banks).

 

2.6.2 Bank Elections to Increase. Each Bank shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Commitment Percentage of such requested increase. Any Bank not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment.

 

2.6.3 Notification by Administrative Agent; Additional Banks. The Administrative
Agent shall notify the Borrowers and each Bank of the Banks’ responses to each
request made hereunder. In the event that the aggregate amount of the increases
agreed to by the Banks (including those Banks willing to agree to an increase in
their Revolving Credit Commitments in amounts greater than their Commitment
Percentages) is less than the amount of increase requested by the Borrowers,
then, to achieve the full amount of the requested increase, additional financial
institutions approved by the Administrative Agent and the Borrowers may become
Banks pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel and by UniFirst and its counsel on behalf
of the Borrowers.

 

2.6.4 Effective Date and Allocations. If the Revolving Credit Commitment is
increased in accordance with this Section 2.6, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowers and the Banks of the final allocation of such increase and
the Increase Effective Date.

 

2.6.5 Conditions to Effectiveness of Increase. As a condition precedent to such
increase, each Borrower shall deliver to the Administrative Agent a certificate
of such Borrower, dated as of the Increase Effective Date (in sufficient copies
for each Bank), signed by the chief financial officer or treasurer of such
Borrower, (i) certifying and attaching the resolutions adopted by such entity
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Section 3 of the Agreement, and the representations and warranties
in each other Loan Document, are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (B) neither an Event of Default nor any condition,
which would, with notice or the lapse of time, or both, constitute an Event of
Default, exists.”

 

(j)        Section 5.5(vii)(e) is hereby amended by deleting therefrom the
reference to “$10,000,000” and by inserting in place thereof the following:
“$20,000,000”, and such clause 5.5(vii)(e) is hereby redesignated as
5.5(vii)(d).



 

 

(k)

Section 5.5(vii)(f) is hereby and restated to read as follows:

 

“(vii)(f) prior to any such acquisition with respect to which the aggregate
consideration (including all assumed debt and equity issuances in connection
therewith and all indebtedness used to finance such acquisition) exceeds
$20,000,000, the Administrative Agent and the Banks shall have received
computations from the Borrowers showing that the Funded Debt Ratio on a pro
forma basis based upon the most recently completed Reference Period, but after
giving effect to such proposed acquisition (including all Indebtedness assumed
or incurred in connection therewith and all other Indebtedness for borrowed
money of the Borrowers (including, in any event, the Obligations, the Stated
Amount of Letters of Credit, obligations in respect of capital leases and
Subordinated Debt, if any) incurred after the last day of such Reference
Period), does not exceed a multiple that is .25x less than the ratio then
specified for such Reference Period in Section 5.26 hereof.”

 

(l)     Section 5.8(ii) is hereby amended by deleting therefrom the reference to
“$15,000,000” and by inserting in place thereof the following: “$25,000,000”.

 

 

(m)

Section 5.8(iii) is hereby amended and restated to read as follows:

 

“(iii) in connection with acquisitions, that are non-hostile in nature, of
interests in other corporations or business entities engaged in the same
business as that in which the Borrowers are now engaged or in a reasonable
extension or expansion thereof (either through the purchase of assets or capital
stock or otherwise); provided, that (a) the aggregate amount of any single such
acquisition shall not exceed $50,000,000, (b) except to the extent expressly
permitted by Section 5.7(vii) hereof, the properties and assets acquired in
connection with such acquisitions shall be free from all liens, charges and
encumbrances whatsoever, (c) immediately prior to and after giving effect to
such acquisition, no Event of Default shall exist, (d) with respect to any such
acquisition in which the aggregate consideration (including all assumed debt and
equity issuances in connection therewith and all indebtedness used to finance
such acquisition) exceeds $20,000,000, any such corporation or business entity
shall have realized positive EBITDA for the most recently completed twelve
calendar months prior to the consummation of such acquisition, (e) upon
consummation of such acquisition, any corporation or business entity acquired
shall be a party to such of the Loan Documents as is required by the
Administrative Agent, as more fully described in Section 5.2(iii), and (f) prior
to any such acquisition with respect to which the aggregate consideration
(including all assumed debt and equity issuances in connection therewith)
exceeds $20,000,000, the Administrative Agent and the Banks shall have received
computations from the Borrowers showing that the Funded Debt Ratio on a pro
forma basis for the most recently completed Reference Period, but after giving
effect to such proposed acquisition (including all Indebtedness assumed or
incurred in connection therewith and all other



Indebtedness for borrowed money of the Borrowers (including, in any event, the
Obligations, the Stated Amount of Letters of Credit, obligations in respect of
capital leases and Subordinated Debt, if any)), does not exceed a multiple that
is .25x less than the ratio specified for such Reference Period in Section 5.26
hereof.”

 

(n)       Section 5.22 is hereby amended by deleting therefrom the reference to
“$165,000,000” and by inserting in place thereof the following: “$175,000,000
(and the Private Placement Documents are hereby deemed to have been modified,
and shall be construed and interpreted, consistently with such amendment)”.

 

 

(o)

Section 5.25 is hereby deleted in its entirety.

 

 

(p)

Section 5.26 is hereby amended and restated to read as follows:

 

“5.26 Funded Debt Ratio. The Borrowers shall not permit the Funded Debt Ratio of
the Borrowers and their Subsidiaries as at the last day of any fiscal quarter in
any fiscal period to be greater than 3.00 to 1.00; provided that if the
Borrowers propose any acquisition which, after giving effect thereto, would
cause the Funded Debt Ratio on a pro forma basis to be greater than 3.00 to
1.00, the Borrowers may elect to consummate such proposed acquisition, provided
that (a) for the period beginning on the date of the closing of such acquisition
and ending on the last day of the fifth fiscal quarter following such closing
(the “Funded Debt Ratio Adjustment Period”), the Borrowers shall not permit the
Funded Debt Ratio of the Borrowers and their Subsidiaries as at the last day of
any fiscal quarter during the Funded Debt Ratio Adjustment Period to be greater
than 3.50 to 1.00 and (b) during the Funded Debt Ratio Adjustment Period, (i)
each margin level of the applicable Commitment Fee set forth in Section 2.5.2
shall be increased by 0.075% and (ii) each margin level of the Applicable
Eurodollar Rate Margin set forth in Section 2.5.9 shall be increased by 0.25%.
For avoidance of doubt, beginning after the last day of any Funded Debt Ratio
Adjustment Period, the Borrowers shall not permit the Funded Debt Ratio of the
Borrowers and their Subsidiaries as at the last day of any fiscal quarter in any
fiscal period to be greater than 3.00 to 1.00.”

 

 

(q)

Section 5.27 is hereby amended and restated to read as follows:

 

“5.27 Interest Coverage. The Borrowers shall not cause or permit the Interest
Coverage Ratio (as hereinafter defined) of the Borrowers and their Subsidiaries
for any Reference Period (as hereinafter defined) as of any fiscal quarter end
to be less than 3.00 to 1.

 

 

For purposes of this Agreement:

 

(i) ‘Interest Coverage Ratio’ means, in relation to any Reference Period, the
ratio of (a) EBIT for such Reference Period to (b) the aggregate Interest
Charges of the Borrowers and their Subsidiaries for such Reference Period; and



 

(ii) ‘Reference Period’ means, with respect to any specified date, the period of
four consecutive fiscal quarters of the Borrowers and their Subsidiaries ending
on such date. It is intended that a separate Reference Period of four
consecutive fiscal quarters of the Borrowers and their Subsidiaries shall end at
the last day of each and every fiscal quarter of the Borrowers and their
Subsidiaries.”

 

(r)        Section 5.28 of the Agreement is amended by deleting the fourth and
fifth sentences therefrom and inserting the following in lieu thereof:

 

“Notwithstanding the foregoing, it is agreed that UniFirst may, on one or more
occasions, redeem or repurchase its capital stock or pay dividends other than
regular quarterly dividends consistent with past practices (an “Extraordinary
Dividend”), provided that (a) unless the Funded Debt Ratio on a pro forma basis
for the most recently completed Reference Period, both before and after giving
effect to such proposed redemption, repurchase or Extraordinary Dividend is less
than 2.00 to 1.00, the aggregate amount of all such redemptions, repurchases and
Extraordinary Dividends during the term of this Agreement shall not exceed the
sum of (x) $50,000,000 and (y) 50% of the Borrowers’ cumulative Net Income from
and after the Modification Effective Date; and (b) in each case, neither an
Event of Default nor any condition, which would, with notice or the lapse of
time, or both, constitute an Event of Default. then exists or would result from
such redemption, repurchase or Extraordinary Dividend.”

 

(s)       Section 10.9(i) is hereby amended by deleting the last sentence
therefrom and inserting the following in lieu thereof:

 

“The parties to any such assignment shall deliver to the Administrative Agent a
copy of such instrument of assumption, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in a form satisfactory to the Administrative Agent.”

 

(t)        Schedule 1 is hereby amended and restated as set forth on Annex 1,
which is attached hereto and incorporated herein.

 

(u)       Exhibit A is hereby amended and restated as set forth on Annex 2,
which is attached hereto and incorporated herein.

 

(v)       Exhibit B is hereby amended and restated as set forth on Annex 3,
which is attached hereto and incorporated herein.

 

(w)      Exhibit C is hereby amended and restated as set forth on Annex 4, which
is attached hereto and incorporated herein.



 

 

Section 3. Conditions Precedent to Modification No. 3

This Modification No. 3 shall become and be effective as of the Modification
Effective Date, but only if this Modification No. 3 shall be signed by the
Borrowers, the Administrative Agent and the Banks; provided that the obligations
of the Administrative Agent and the Banks to give effect to this Modification
No. 3 shall be subject to the satisfaction of the following conditions on or
prior to the Modification Effective Date:

(a)       Revolving Credit Notes. The Administrative Agent shall have received
from the Borrowers separate executed Revolving Credit Notes or Amended and
Restated Revolving Credit Notes, as applicable, to each Bank payable to the
order of such Bank in the principal amount equal to such Bank’s Revolving Credit
Commitment, substantially in the form attached hereto as Annex 2, with
appropriate insertions.

(b)       Proof of Corporate Action. The Administrative Agent shall have
received from each Borrower a certificate, certified by a duly authorized
officer of such Borrower to be true and complete on the Modification Effective
Date, attaching a copy of records of all corporate, limited partnership or
limited liability company, as applicable, action taken by such Borrower to
authorize (i) its execution and delivery of each of this Modification No. 3,
(ii) its performance of all of its agreements and obligations under this
Modification No. 3, and (iii) any borrowings and other transactions contemplated
by this Modification No. 3.

(c)       Legal Opinion Letter. The Administrative Agent shall have received a
letter addressed to the Administrative Agent and the Banks from Goodwin Procter
LLP, counsel to the Borrowers, in or substantially in the form of the opinion
letter previously delivered by Goodwin Procter LLP in connection with the
Agreement.

(d)       Syndication. The Administrative Agent shall have received commitments
from the Banks in an aggregate amount equal to the amount of the Revolving
Credit Loans as of the Modification Effective Date.

(e)       Fee Letter. The Borrowers shall have complied with their obligations
under that certain letter dated August 16, 2006 by and among the Borrowers, the
Administrative Agent and the Arranger to pay all fees payable thereunder on the
Modification Effective Date.

(f)        Fees. The Borrowers shall have complied with their obligations to pay
all reasonable fees and expenses incurred by the Administrative Agent, the
Arranger and their agents in connection with the preparation, negotiation,
execution and delivery of this Modification No. 3, including without limitation
all of the reasonable fees and disbursements of Goulston & Storrs, P.C., counsel
to the Administrative Agent and BOA.

 

Section 4. Representations and Warranties

(a)       Representations in Agreement Each of the representations and
warranties made by or on behalf of the Borrowers in the Agreement, as amended
through this Modification No. 3, was true and correct in all material respects
when made and is true and correct in all material respects on and as of the date
hereof with the same full force and effect as if each of such



representations and warranties had been made by the Borrowers, jointly and
severally, on the date hereof and in this Modification No. 3, except to the
extent that such representations and warranties relate solely to a prior date.

 

(b)       No Defaults or Events of Default No default or Event of Default exists
on the date hereof (after giving effect to all of the arrangements and
transactions contemplated by this Amendment), and no condition exists on the
date hereof which would, with notice or the lapse of time, or both, constitute a
default or an Event of Default.

 

(c)       Binding Effect of Documents This Modification No. 3 has been duly
executed and delivered by the Borrowers and is in full force and effect as of
the date hereof, and the agreements and obligations of the Borrowers contained
herein and therein constitute legal, valid and binding obligations of the
Borrowers enforceable against the Borrowers in accordance with their respective
terms.

 

 

Section 5. Miscellaneous

This Modification No. 3 may be executed and delivered in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which together shall constitute one instrument. In making
proof of this Modification No. 3, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto. Except to the extent specifically amended hereby, the provisions of the
Agreement shall remain unmodified, and the Agreement, as amended hereby, is
hereby confirmed as being in full force and effect, and the Borrowers hereby
ratify and confirm all of their joint and several agreements and obligations
contained therein.

IN WITNESS WHEREOF, the parties hereto have executed this Modification No. 3 as
of the date first above written.

 

The Borrowers:

 

UNIFIRST CORPORATION

UNITECH SERVICES GROUP, INC.

UNIFIRST CANADA LTD.

UONE CORPORATION

UTWO CORPORATION

UNIFIRST-FIRST AID CORPORATION

 

By: /s/ John B. Bartlett

In his capacity as Senior Vice President or Vice President of each of the
above-named corporations and hereunto duly authorized by each of the above-named
corporations

 



UNIFIRST HOLDINGS, L.P.

 

By: UONE CORPORATION, as General Partner

 

By: /s/ John B. Bartlett

In his capacity as Senior Vice President of UOne Corporation and hereunto duly
authorized by UOne Corporation

 

RC AIR LLC

 

By: UNIFIRST CORPORATION, as Member

 

By: /s/ John B. Bartlett

In his capacity as Senior Vice President of UniFirst Corporation and hereunto
duly authorized by UniFirst Corporation

 

The Banks:

 

BANK OF AMERICA, N.A.

By: /s/ Representative of Bank of America, N.A.

 

Title: Senior Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Representative of Wachovia Bank, National Association

 

Title: Vice President

 

JPMORGAN CHASE BANK, N.A.

By: /s/ Representative of JPMorgan Chase Bank, N.A.

 

Title: Underwriter

 

SOVEREIGN BANK

By: /s/ Representative of Sovereign Bank

 

Title: Senior Vice President

 

TD BANKNORTH, N.A.

(formerly known as BANKNORTH, N.A.)

By: /s/ Representative of TD Banknorth, N.A. (formerly known as Banknorth, N.A.

 

Title: Senior Vice President

 

HSBC BANK USA, NATIONAL ASSOCIATION

By: /s/ Representative of HSBC Bank USA, National Association

 

Title: First Vice President, Senior Relationship Manager



 

The Administrative Agent:

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

By: /s/ Representative of Bank of America, N.A.

 

Title: Vice President

 